Per Curiam.
We agree in the views expressed in the opinion of the Supreme Court except so far .as the opinion intimates that the Supreme Court will not reweigh the evidence. Under the present statutes it is the duty of the Supreme Court in cases of taxation to amend the assessment when satisfied that the value of the taxable property for which the taxpayer is assessed is erroneous. Royal Manufacturing Co. v. Rahway, 46 Vroom 416.
For affirmance — The Chancellor, Chiee Justice, Garrison, Swayze, Bergen, Kalisoh, Bogert, Vredenburgh, CONGDON, TrEACY, JJ. 10.
For reversal — Kone.